The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed April 14, 2021.  Acknowledgement is made of Applicant's amendment to independent Claims 1 and 9 which further limits the period of time for contacting a cell with or administering an effective mount of a fugetactic agent and an anti-cancer agent; i.e. the limitations of now cancelled Claim 26, to a human cell or human mammal, respectively.   Acknowledgement is made of the addition of new dependent Claims 36 – 39 .  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 1, 2, 5 – 10, 12 – 17, 20 – 22, 24, 27 – 30, 32 and 36 – 39 are currently pending.  Claims 30 and 32 are withdrawn.   Claims 1, 2, 5 – 10, 12 – 17, 20 – 22, 24, 27 – 29 and 36 – 39 are under examination.



Priority
This application, 16/532,203, filed 08/05/2019 is a continuation of 15/568,965, filed 10/24/2017, now abandoned.  15/568,965 is a 371 (national stage entry) of PCT/US2016/029257, International Filing Date: 04/25/2016.  PCT/US2016/029257 claims priority from provisional application 62/152,831, filed 04/25/2015.

Withdrawn Rejections

Claim rejections – 35 USC § 112
The rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for insufficient antecedent basis is rendered moot and is withdrawn in response to Applicant’s amendment cancelling the language “said therapy”. 

Claim rejections – 35 USC § 102
The rejection of Claims 1 – 2, 5 – 6, 9 – 10, 12 – 13, 16 – 17, 28 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Dubrovska et al. in PLoS One 7(2), e31226, pages 1 – 13 (2012) is rendered moot and is withdrawn in response to Applicant’s amendment incorporating the subject matter of now cancelled Claim 26.
The rejection of Claims 1 – 2, 5 – 7, 9 – 10 and 12 – 14, 16 – 17, 28 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Dash et al. in US 2011/0281814, as evidenced by Hiraga et al. in Oncology Reports 25:289 – 296 (2011) is rendered moot 
The rejection of Claims 1 – 2, 5 – 7, 9 – 10 and 12 – 14 under 35 U.S.C. 102(a)(1) as being anticipated by Figg et al. in Seminars in Oncology, Vol 28, No 4, Suppl 15 (August), 2001: pp 62-66 is rendered moot and is withdrawn in response to Applicant’s amendment incorporating the subject matter of now cancelled Claim 26.

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 2, 5 – 10, 12 – 16 and 26 – 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearon, D. in WO 2015/019284 (published: February 12, 2015) is withdrawn in response to Applicant’s amendment incorporating the subject matter of now cancelled Claim 26.  The Fearon reference is reapplied below, in modified form, as necessitated by Applicant’s amendment.
The rejection of Claims 20 – 22 and 24 under 35 U.S.C. 103(a) as being unpatentable over Fearon, D. in WO 2015/019284, in view of Taguchi, T. in Gan To Kagaku Ryoho. 1984 Sep;11(9):1717-28 (English Abstract) and Doughty et al. in Regional Chemotherapy for Breast Cancer pp 47 – 49 (1994) is withdrawn in response to Applicant’s amendment incorporating the subject matter of now cancelled Claim 26.  The Fearon reference is reapplied below, in modified form, as necessitated by Applicant’s amendment.



New Rejections

Claim rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This new ground of rejection is necessitated by Applicant’s amendment to independent Claims 1 and 9.
Claims 9, 10, 12 – 16, 20 – 22, 24, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Applicant has amended Claims 1 and 9 to further limit the claimed methods by incorporating the limitations of now cancelled Claim 26.  
The limitations of amended Claim 9 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the 
It is noted that amended Claim 1 is not rejected as failing to comply with the written description requirement (i.e. for introducing new matter).  Amended Claim 1 equates to an original claim and thus does not introduce new matter because Claim 26 as originally filed, depended from Claim 1.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 – 2, 5 – 10, 12 – 17, 26 – 29 and 36 – 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearon, D. in WO 2015/019284 (published: February 12, 2015), as evidenced by Suster et al. in World J Stem Cells 2019 July 26; 11(7): 383-397.
This new ground of rejection is necessitated by Applicant’s amendment to independent Claims 1 and 9.
Fearon teaches a method of treating cancer wherein a CXCR4 signaling inhibitor and an anti-cancer therapy are administered sequentially (Claim 43).  Fearon teaches the CXCR4 signaling inhibitor is preferably AMD3100 (p [0017], Figure 8), the elected, Applicant-defined, anti-fugetactic agent (instant Claims 5 and 12 and new instant Claims 36 and 38).  
Fearon teaches in preferred embodiments, the method inhibits cancer cell growth, eliminates cancer cells and reduces tumor mass (p [0012]; i.e. kills cancer cells; instant Claim 1), wherein the tumors include solid tumors (instant Claim 9), e.g pancreatic ductal adenocarcinoma and the elected solid tumor cell type, ovarian cancer (p [0014]).  As evidenced by p [0008] of the present specification, pancreatic and 
Further, Fearon teaches a tumor evasion strategy is to secrete CXCL12, a chemokine that binds to CXCR4 and that one tumor evasion strategy is for cancer cells to bind CXCL12 and suppress local immune regulation of the tumor (i.e. a cell producing the chemokine CXCL12 in an amount that produces a fugetactic effect; instant Claims 1, 2 and 10).  Fearon teaches in the presence of a CXCR4 signaling inhibitor, such as, for example, the elected anti-fugetactic agent AMD3100 (instant Claims 1 and 5), immune regulation of the tumor is restored by increasing T cell accumulation and recruitment at the cancer containing sites in the tumor (p [0090], [0098]), thus resulting in the arrest of tumor growth, or the reduction in tumor size or the elimination of a tumor (p [00102], i.e. killing cancer cells; instant Claim1).  Fearon teaches the CXCR4 signaling inhibitor may be administered together with other anti-cancer therapies, such as conventional chemotherapeutic agents, radiation therapy or cancer immunotherapy (p [00119] – [00120]; instant Claims 1, 6 and 13).
Fearon teaches a genus of anti-cancer agents that include paclitaxel (Claim 40; new instant Claims 37 and 39).  
Fearon teaches a CXCR4 signaling inhibitor as described herein, such as, for example, AMD3100, may be administered by continuous intravenous infusion in an amount sufficient to maintain the serum concentration at a level that yields >90% inhibition of CXCL12 binding by CXCR4 (p [00137]; instant Claim 28; reasonably taken as indistinct from administration of an amount of ADM3100 for a sufficient period of time to inhibit a fugetactic effect; absent evidence to the contrary; instant Claims 1 and 9).

Fearon teaches a suitable dose of the active compound is in the range of about 100 µg to about 250 mg per kilogram body weight of the subject per day (p [00136]).  In the absence of a limiting definition in the specification of an amount that is effective to inhibit a fugetactic effect the dose range of Fearon which is suitable to arrest tumor growth or reduce tumor size, is reasonable taken to be a dose effective to inhibit a fugetactic effect, absent evidence to the contrary.  Further, p [0082] of the present specification discloses that “Generally, the dose of the anti-fugetactic agent of the present invention is from about 5 mg/kg body weight per day to about 50 mg/kg per day”, which overlaps with and thus at least renders prima facie obvious “an amount that is effective to inhibit a fugetactic effect” (instant Claims 1 and 9).  
Fearon teaches the anti-cancer agent may be administered first followed by administration of the CXCR4 inhibitor, or vice versa (instant Claim 9), wherein a sequential dose is administered preferably within 48 hours, preferably with 24 hours (a period of time sufficient to inhibit a fugetactic effect, p [00141]; instant Claims 7 – 8 and 14 – 15).  Fearon teaches for example multiple doses of the anti-cancer compounds may be administered after (i.e. following) administration of the CXCR4 signaling inhibitor (p [00143]; instant Claim 9).   With respect to the sequence of administration of the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant method claims, one of ordinary skill in the art would have a reasonable expectation that administering steps ‘a’ and ‘b’ in any sequence (e.g. those described in amended instant Claims 1 and 9) would result in the same outcome of killing a cancer cell; absent a showing of a surprising or unexpected result.  
Fearon teaches administration of the CXCR4 inhibitor and anti-cancer agent compounds may be continued for as long as is necessary to achieve complete tumor rejection. (p [00142] – [00143]; instant Claim 27).
Fearon teaches the CXCR4 signaling inhibitor (e.g. AMD3100) can be effected in one dose, continuously or intermittently e.g., in divided doses at appropriate intervals (periodic contacting of the cancer cells; instant Claim 1).  Fearon teaches methods of determining the most effective means and dosage of administration are well known to those of skill in the art and will vary with the formulation used for therapy, the purpose of the therapy, the target cell being treated, and the subject being treated. Single or multiple administrations can be carried out with the dose level and pattern being selected by the physician (p [00138]).  
Accordingly, because Fearon teaches a method of killing cancer cells comprising contacting said cells with a combination of the elected CXCR4 inhibitor compound 
It is noted that the specific combination of features claimed is disclosed within the broad generic ranges taught by the Fearon reference but that such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference (Fearon) does not disclose the specific combination of variables (for example, contacting a cancer cell that expresses a chemokine in an amount that produces a fugetactic effect comprising sequential administration of a CXCR4 signaling inhibitor, and an anti-cancer agent), in a specific embodiment or in a working example, anticipation cannot be found. 
KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, AMD3100 as the CXCR4 signaling inhibitor (i.e. the elected, Applicant-defined “anti-fugetactic agent”), and an anticancer agent, and administer said combination of agents sequentially (e.g. administering the anticancer agent following the anti-fugetactic agent) to kill a pancreatic or ovarian cancer cell (a cell that expresses the chemokine CXCL12 in an amount sufficient to produce a fugetactic effect) by contacting said cell within a solid tumor, optimizing the instantly claimed dosing regimens by routine experimentation; from within the prior art disclosure of Fearon, to arrive at the claimed method of killing a 
Fearon is silent with respect to the functional outcome of inhibiting metastasis of a cell from a tumor (instant Claim 16) following sequentially administering AMD3100 and an anticancer agent to a subject having an ovarian cancer cell expressing CXCL12.  However, because Fearon teaches each of the treatment method steps recited in instant Claims 1 and 9, and further, administers an effective amount of an Applicant-elected anti-fugetactic agent (AMD3100) to treat ovarian cancer, any functional outcomes that accrue from said method, are taken to be characteristic features that would naturally flow from said method, absent evidence to the contrary.  
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case, the burden is properly shifted to Applicant to demonstrate with objective evidence that administering the combination of AMD3100 and a chemotherapeutic agent in patients with ovarian cancer tumor cells does not inhibit metastasis of a cell from said tumor.
Finally, although Fearon is silent with respect to the ovarian cancer cell being a cancer stem cell (instant Claim 17), it is noted that, as evidenced by Suster et al., ovarian cancer represents a typical example of a cancer stem cell (CSC)-driven disease .
Claims 20 – 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearon, D. in WO 2015/019284 (published: February 12, 2015), as evidenced by Suster et al. in World J Stem Cells 2019 July 26; 11(7): 383-397, as applied to the rejection of Claims 1 – 2, 5 – 10, 12 – 17, 27 – 29 and 36 – 39 in the 103(a) rejection above, in view of Taguchi, T. in Gan To Kagaku Ryoho. 1984 Sep;11(9):1717-28 (English Abstract) and Doughty et al. in Regional Chemotherapy for Breast Cancer pp 47 – 49 (1994). 
This new ground of rejection is necessitated by Applicant’s amendment to independent Claims 1 and 9.
As discussed in the 103(a) rejection above, Fearon renders obvious a method of killing cancer cells and treating a solid tumor in a mammal comprising the steps of sequentially administering the elected anti-fugetactic agent AMD3100 and a tumor (anti-cancer) therapy (tumor medicaments p [00161], radiation and surgical procedures (p [00159]).  Fearon teaches AMD3100 and the (tumor medicaments (i.e. an anticancer or chemotherapeutic agent, e.g. paclitaxel) can be administered to a subject by any convenient route of administration including intra-articular (p [00144]), and that administration of the CXCR4 inhibitor (AMD3100) and anticancer agent compounds may be continued for as long as is necessary to achieve complete tumor rejection (instant Claim 22).  Fearon does not explicitly teach the method steps recited in instant Claim 20; e.g. placing a catheter in an artery proximal to the flow of blood to the tumor.

Taguchi does not explicitly teach the means for introducing the chemotherapeutic agent (anti-cancer drug) via intraarterial administration (e.g. a catheter comprising a lumen) for delivering a fluid.
Doughty teaches intra-arterial administration of adriamycin-loaded microspheres delivered down an internal mammary artery catheter for the treatment of locally advanced breast cancer (Title, Abstract).  Doughty teaches regional chemotherapy delivers high doses of drug directed to the tumor via its arterial supply using a catheter surgically implanted in an artery (Introduction, page 47; Discussion, page 49).  Doughty teaches a complete response was achieved without systemic toxicity (Abstract, Discussion, page 49).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Doughty to treat tumors by administering the active compounds (e.g. AMD3100 and a tumor medicament) intra-arterially via a catheter placed proximal to the flow of blood into the tumor.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Taguchi and Doughty teach administration of . 
 
Response to Arguments
Applicant argues (Remarks, pages 2 – 3): 
Applicant has identified that treatment with an effective amount of anti-fugetactic agent for a period of time sufficient to provide attenuate the fugetactic effect of the chemokine restores immune defenses against tumors, and also allow anti-cancer agents (e.g., chemotherapeutic agents, radiotherapeutic agents, and the like) to better access the tumor in order to reduce or eradicate the tumor. Para. [0007] of specification. As evidence of this unexpected finding, Applicant cites Reeves et al. (“Reeves”), a non-patent literature document submitted herein with the accompanying Information Disclosure Statement. Reeves was published in 2017 (after the present priority date) and includes Inventors Reeves and Poznansky as authors. The disclosure provides studies of sequential treatment of an anti-fugetactic agent (AMD3100) and an anticancer agent (Taxol). As shown in FIGs. 3a and 3b and on page 939, Reeves demonstrates that sequential treatment of human cells, but not murine cells, with AMD3100 and Taxol of human cells reduced cancer cell proliferation. In particular, pretreatment of murine cells (ID8 cells) with AMD3100 did not sensitize cells to Taxol compared with untreated control cells subsequently incubated with Taxol. On the other hand, pretreatment of human cells (TOV-112D) cells with AMD3100 before plating in control media reduced proliferation by 38% as compared with no pretreatment cells plated in control media.

Further, a presumption of obviousness based on Fearon disclosing structurally similar compounds and uses may be overcome where there is evidence showing there is no reasonable expectation of similar properties or uses in structurally similar compounds. In re May, 574 F.2d 1082, (CCPA 1978); MPEP 2144.09(V). Here, Fearon discloses two examples and 11 figures that relate to treatment of murine (but not human) cells. As demonstrated in Reeves, pretreatment of murine cells (ID8 cells) with AMD3100 did not sensitize cells to Taxol compared with untreated control cells subsequently incubated with Taxol. On the other hand, treatment of human cells resulted in sensitization in Reeves. Based on Fearon, one skilled in the art would have predicted the opposite, or at the very least, no difference. However, based on Reeves, treatment of human cells results in a superior sensitization, thus allowing anti-cancer agents to better access the tumor in order to reduce or eradicate the tumor. Para. [0007] of specification. Accordingly, given the discrepancies between combination therapy of human cells and mouse cells, one skilled in the art would not view Fearon and predictably arrive at the pending claims. Thus, the pending claims are not obvious in view of Fearon. Accordingly, Applicant respectfully requests reconsideration of the claims.

Applicant assertion that the result’s discussed in Reeves, wherein sequential treatment with AMD3100 and Taxol of a human ovarian cancer cell line, but not murine ovarian cancer cells, reduced cancer cell proliferation, is surprising and unexpected in 
First, it is noted that even if one were to presume arguendo that the results of Reeves were surprising and unexpected, said results are limited to a method of killing a single type of cancer cell (ovarian cancer cells; in vitro) with a single combination of an anti-fugetactic agent (AMD3100) and an anti-cancer agent (paclitaxel) and are thus not commensurate in scope with the claimed invention.  See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
In the present case, the claimed invention is drawn to a method of killing ANY form of cancer cell expressing an amount of a chemokine sufficient to produce a fugetactic effect (Claim 1; which as evidenced by p [0009] of the specification, encompass up to 85% of all solid tumor types) with ANY combination of any anti-fugetactic agent and any anti-cancer agent.  Accordingly, the data disclosed in the Reeves reference, and argued by Applicant as evidence of an unexpected result, is not commensurate in scope with the genus of cancer cells, anti-fugetactic agents and anti-cancer agents recited in amended Claim 1.   Moreover, it is noted that the results of Reeves are not commensurate in scope with amended independent Claim 9, which  is drawn to a method of treating any solid tumor expressing an amount of a chemokine sufficient to in vitro studies and does not disclose the step of administering a combination of any anti-fugetactic agent and any anti-cancer agent to treat any solid tumor in a human.  
Second, Applicant’s reliance on Fearon to support a position of a surprising and unexpected result in Reeves is not found to be persuasive.  First, it is noted that Fearon’s data (i.e. working Examples), while limited to murine cells and tumors, involves a different form of cancer (pancreatic) and thus is not directly comparable.  Second, there is no evidence that the disclosed method of Fearon would not also kill human cancer cells and tumors.  Indeed, although Fearon does not demonstrate anti-tumor activity in a human cancer cell, by way of a working Example, Fearon teaches and claims a method of inhibiting cancer cell growth in a human (Claims 11, 13 and 44) wherein the CXCR4 inhibitor (the elected anti-fugetactic agent AMD3100) and the anti-cancer therapy are administered sequentially (Claim 43). 
Accordingly, Applicant’s argument that “one skilled in the art would not view Fearon and predictably arrive at the pending claims”, does not overcome the current 103(a) rejection because, as discussed above, Fearon discloses and claims a method for treating tumors in humans.  There is no discrepancy in the response of mouse and human cancer cells disclosed in the Fearon prior art reference.  There is nothing in Fearon that would lead one of ordinary skill in the art from expecting that the method of Fearon would effectively kill human cancer cells or treat human tumors.  Thus, there is nothing in Fearon that would dissuade the skilled artisan from practicing human.
Finally, as discussed in the now withdrawn 102(a)(1) rejection (Figg et al.) there would have been a reasonable expectation that sequential administration of an anti-fugetactic agent and an anti-cancer agent, as described in Fearon, would also be effective in treating a solid tumor in a human because Figg teaches the effectiveness in treating prostate cancer patients with the anti-cancer agent docetaxel following pretreatment with the Applicant-defined anti-fugetactic agent thalidomide (although the specific dosing regimen differs from amended Claim 9) that is different compared to docetaxel alone. 

 Conclusion
Claims 1, 2, 5 – 10, 12 – 17, 20 – 22, 24 and 27 – 29 and 36 – 39 are rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628